United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued December 7, 2018                Decided March 1, 2019

                         No. 18-5179

      NATIONAL PARKS CONSERVATION ASSOCIATION,
                     APPELLANT

                              v.

     TODD T. SEMONITE, LIEUTENANT GENERAL, ET AL.,
                      APPELLEES


                 Consolidated with 18-5186


        Appeals from the United States District Court
                for the District of Columbia
                    (No. 1:17-cv-01361)
                    (No. 1:17-cv-01574)


     Matthew G. Adams argued the cause and filed the briefs
for appellants National Trust for Historic Preservation, et al.

     William S. Eubanks II argued the cause for appellant
National Parks Conservation Association. With him on the
briefs was Eric R. Glitzenstein.

     J. Blanding Holman was on the brief for amici curiae The
Lawyer’s Committee for Cultural Heritage Preservation, et al.
in support of appellant.
                                2

    Tyler Joseph Sniff was on the brief for amici curiae 18th
Director of the National Park Service Jonathan B. Jarvis, et al.
in support of appellant National Parks Conservation
Association.

     Dustin J. Maghamfar, Attorney, U.S. Department of
Justice, argued the cause for federal appellees. With him on the
brief were Jeffrey H. Wood, Acting Assistant Attorney General,
Eric A. Grant, Deputy Assistant Attorney General, and
Andrew C. Mergen, Mark R. Haag, and Heather E. Gange,
Attorneys.

    Elbert Lin argued the cause for appellee Virginia Electric
and Power Company. With him on the brief were Eric J.
Murdock, Harry M. Johnson, III, and Timothy L. McHugh.

    Michael J. Thompson and Brett K. White were on the brief
for amici curiae PJM Interconnection, L.L.C. in support of
appellees.

    Before: GARLAND, Chief Judge, and TATEL and MILLETT,
Circuit Judges.

    Opinion for the Court filed by Circuit Judge TATEL.

     TATEL, Circuit Judge: In order to “create and maintain
conditions under which man and nature can exist in productive
harmony,” the National Environmental Protection Act
(NEPA), 42 U.S.C. § 4331(a), requires any federal agency
issuing a construction permit, opening new lands to drilling, or
undertaking any other “major” project to take a hard look at the
project’s environmental consequences, id. § 4332(2)(C),
including the impacts it may have on “important historic . . .
aspects of our national heritage,” id. § 4331(b). To this end, the
                               3
agency must develop an environmental impact statement (EIS)
that identifies and rigorously appraises the project’s
environmental effects, unless it finds that the project will have
“no significant impact.” 40 C.F.R. § 1508.9(a)(1). And that is
what happened here. The U.S. Army Corps of Engineers
(“Corps”) granted a permit allowing a utility company to build
a series of electrical transmission towers across the historic
James River, from whose waters Captain John Smith explored
the New World, and it did so without preparing an EIS because
it found that the project would have “no significant impact” on
the historic treasures along the river. As explained below,
however, the Corps’s “no significant impact” finding was
arbitrary and capricious: important questions about both the
Corps’s chosen methodology and the scope of the project’s
impact remain unanswered, and federal and state agencies with
relevant expertise harbor serious misgivings about locating a
project of this magnitude in a region of such singular
importance to the nation’s history. Accordingly, we reverse the
district court’s decision to the contrary and remand with
instructions to vacate the permit and direct the Corps to prepare
an environmental impact statement.

                               I.

     Over 400 years ago, Captain John Smith arrived on the
shores of what is now known as the Chesapeake Bay. Keen on
learning more about the unfamiliar land, Captain Smith
voyaged up the winding James River, passing through lush
forests and under open skies. During his voyages, Smith
produced “maps and writings [that] influenced exploration and
settlement in the New World for over a century.” 152 Cong.
Rec. 22,282 (2006) (statement of Rep. Davis). These journeys
came to symbolize our nation’s founding and to serve as an
equally important reminder of one of the darkest episodes in
our history—the settlers’ devastation of Native American
                               4
populations, including the “eventual collapse of the Powhatan
polity.” John S. Salmon, Project Historian, National Park
Service, Captain John Smith Chesapeake National Historic
Water Trail Statement of National Significance 2 (2006).

     Long after Smith’s voyages, the river “serv[ed] as a
strategic transportation corridor that shaped the settlement and
commerce of the region.” H.R. Res. 16, 110th Cong. preamble
(2007). Indeed, “the economic, political, religious, and social
institutions that developed during the first [nine] decades” of
the corridor’s settlement “have profound effects on the United
States” to this day. Jamestown 400th Commemoration
Commission Act of 2000, Pub. L. No. 106-565, § 2(a)(3), 114
Stat. 2812, 2812. The same region commanded center stage
through the nation’s infancy, bearing witness to “the British
surrender that marked the end of the American Revolution.”
Colonial National Historical Park Amendments, S. Rep.
No. 104-30, at 2 (1995).

     Honoring these ties to our nation’s past, Congress and
several federal agencies have established a series of “historic
resources” in and around the Chesapeake Bay, including
Jamestown, Carter’s Grove National Historic Landmark, and
the Captain John Smith National Historic Trail (“Historic
Trail”), the nation’s only congressionally-protected water trail.
Due to the James River’s “extraordinary historic, economic,
recreational, and environmental importance,” Congress
recognizes it as “‘America’s Founding River.’” H.R. Res. 16
§§ 1, 2. According to one representative, Congress
“[d]esignat[ed] this [H]istoric [T]rail . . . to spur efforts to
protect and restore the region’s historic and environmental
assets.” 152 Cong. Rec. 22,283 (2006) (statement of Rep.
Castle). Other members of Congress observed that the region
“represents a lasting tribute to the American spirit of discovery
and exploration,” id. at 22,282 (statement of Rep. Davis),
                                5
affording visitors “the opportunity to marvel at some of the
same sites that Captain Smith and his crew beheld 400 years
ago,” id. at 22,283 (statement of Rep. Hoyer).

     The National Park Service, an agency of the Department
of the Interior, pursuant to its obligation “to conserve the
scenery [and] natural and historic objects” of our national
parks, 54 U.S.C. § 100101(a), acts as steward of these
resources, striving to “offer[] visitors an opportunity to
vicariously share the experience of Smith and his crew”
through views “evocative of the seventeenth century,” Park
Service, A Conservation Strategy for the Captain John Smith
Chesapeake National Historic Trail Introduction 3 (2013). To
this end, and in accordance with its conservation “management
plan” for the Historic Trail, the Service seeks to “[m]aximize
the visual and historical integrity of the visitor experience” by,
among other things, ensuring that all new utility lines are
underground. Park Service, General Management Plan:
Colonial National Historical Park 19, 34 (1993) (“Management
Plan”).

     Enter the demands of modernity. Although the
approximately fifty-mile leg of the James River involved in this
case has retained its seventeenth-century charm, the rest of
Virginia has kept apace with modern development, which
means it depends on electricity. Following the 2012 issuance
of an Environmental Protection Agency rule requiring power
generation facilities to reduce certain air pollutant emissions,
see 77 Fed. Reg. 9304 (Feb. 16, 2012), Virginia Electric and
Power Company (“Dominion”) determined that, in order to
comply with the rule, it would have to retire two coal-fired
power generators. To compensate for the resulting electricity
shortfall, Dominion applied in 2013 to the Corps, which has
jurisdiction over certain projects concerning “waters of the
United States,” see 33 C.F.R. § 328.1 (internal quotation marks
                                   6
omitted), for a permit to construct a new electrical switching
station and two transmission lines. Supported by seventeen
250-or-so-foot steel-lattice transmission towers, the line at
issue here would stretch for eight miles, four of which would
cross the James River and cut through the middle of the historic
district encompassing Jamestown and other historic resources.
See Figure 1.
Figure 1: Overview Map of Project and Historic Properties (created by
Industrial Economics, Inc.), Joint Appendix (J.A.) 495




    Before it could greenlight the undertaking, known as the
Surry-Skiffes Creek-Whealton project (“Project”), the Corps
had to satisfy several statutory obligations. First, as relevant
here, NEPA required the Corps to consider alternatives to the
Project and to prepare an “environmental impact statement” if
the Project would “significantly affect[] the quality of the
human environment,” 42 U.S.C. § 4332(2)(C)—an analysis
which must take into account effects on historic resources, 40
C.F.R. § 1508.8. But the Corps could bypass preparation of an
                               7
EIS if, based on a preliminary “environmental assessment,” it
determined that the Project would have “no significant impact”
on the environment. 40 C.F.R. § 1508.9. Second, the Clean
Water Act required the Corps to determine that no “practicable
alternative” existed that “would have less adverse effect on the
aquatic ecosystem.” Id. § 230.12(a)(3)(i). Third, the National
Historic Preservation Act (“Preservation Act”) required the
Corps to “take into account the effect of the undertaking on any
historic property,” 54 U.S.C. § 306108, and, if the project
might “directly and adversely affect any National Historic
Landmark,” to take steps “to minimize harm to the landmark,”
id. § 306107.

     Pursuant to these obligations, the Corps studied the
Project’s environmental impacts and considered nearly thirty
alternatives. In doing so, the Corps relied on a Cultural
Resources Effects Assessment prepared by Dominion and its
consultants, which included a series of photo simulations that
superimposed mockups of the proposed towers over the
existing landscape. In its initial environmental assessment, the
Corps determined that the Project would adversely but non-
significantly affect historic resources, rendering an EIS
unnecessary.

     At various points throughout the process, the Corps, as
required by Preservation Act regulations, reached out to
“consulting parties,” which include local governments and
other “individuals and organizations with a demonstrated
interest in the undertaking.” 36 C.F.R. § 800.2(c). It also
invited other federal agencies and the public to comment on its
NEPA process. See 42 U.S.C. § 4332(2)(C) (requiring an
agency to “consult with . . . any Federal agency which has
jurisdiction by law or special expertise” and to provide any
resulting statements “to the public”).
                               8
     And comment they did, to the tune of 50,000 submissions,
many of which urged the Corps to prepare an EIS. Condensing
the gist of thousands of comments into one simple but clear
proposition, the Advisory Council on Historic Preservation
(“Advisory Council”)—the independent federal agency tasked
with the “preservation of historic propert[ies],” 54 U.S.C.
§ 306101(a)(1)—warned that the Project “threaten[s] to
irreparably alter a relatively unspoiled and evocative landscape
that provides context and substance for the historic properties
encompassed within.” Letter from Advisory Council
Chairman 1 (May 2, 2017), J.A. 414.

     Quite a few commenters also pointed to perceived errors
in the Corps’s determination that the Project would not
significantly impact, in the Advisory Council’s words,
“historic properties of transcendent national significance.”
Letter from Advisory Council Director 1 (May 2, 2017),
J.A. 411. Writing to the Corps fully twenty times, the Park
Service warned that the Project “would forever degrade,
damage, and destroy the historic setting of these iconic
resources.” Letter from Park Service Director 1 (Dec. 11,
2015), J.A. 1829. The Virginia Department of Historic
Resources feared “irreparabl[e] alter[ation] [of] the character
of the area.” Letter from Virginia Department of Historic
Resources Director 2 (Nov. 13, 2015), J.A. 1855. Others,
including then-Interior Secretary Sally Jewell, the Council on
Environmental Quality, and many non-governmental
organizations, sounded similar alarms.

     Other commenters identified what they viewed as serious
flaws in the Corps’s methodologies. To give a flavor of these
concerns, a specialist at the Department of Energy’s Argonne
National Laboratory (“Argonne”) found the Corps’s analyses
“scientifically unsound” and “completely contrary to accepted
professional practice.” Response from Robert Sullivan ¶ 1
                                9
(Jan. 10, 2017), J.A. 534. The Park Service, the Advisory
Council, and others critiqued the Corps’s socioeconomic,
visual, and cumulative effects analyses.

     Still other commenters criticized the Corps’s evaluation of
alternatives. Summarizing several such concerns, the Advisory
Council wrote that the “alternatives analysis was extremely
problematic,” that the National Parks Conservation
Association (“Conservation Association”) had funded a study
“that challenged the accuracy of the data and assumptions used
by Dominion,” and that the engineering firm retained by the
National Trust for Historic Preservation (“National Trust”) had
developed alternatives that “would cost less to construct, be
built more quickly, and meet all relevant reliability standards.”
Letter from Advisory Council Chairman 3 (May 2, 2017),
J.A. 416. According to one of the Corps’s own specialists,
Dominion could yet “take a harder look at the alternatives” and
the company’s cost estimates for the alternatives were “bloated
and excessive.” Sustainable Program Manager Review 3–4,
J.A. 540–41.

     While this deluge poured in, the Corps consulted with
various agencies, conducted site visits, and twice directed
Dominion to revise its photo simulations. Upon reviewing
these amended analyses, the Corps and Dominion still believed
that the Project, alone among all options, met the requisite
reliability, cost, and timing parameters.

     Commenters remained unsatisfied. Several agencies
warned that the revised analyses, as the Park Service put it, still
contained “fundamental flaws” that, though “repeatedly
identified,” nonetheless “remain[ed] unresolved.” Letter from
Park Service Acting Regional Director 1 (Jan. 12, 2017),
J.A. 475. Indeed, the “majority of the consulting parties” found
Dominion’s amendments “superficial and inadequate.” Letter
                                10
from Advisory Council Chairman 3 (May 2, 2017), J.A. 416.
Underscoring that such concerns endured past the final round
of revisions, the Park Service director during this process
submitted an amicus brief in his now-private capacity,
emphasizing that, since the Project will “forever . . . destroy the
historic setting of these iconic resources,” the Park Service,
were it the agency with permitting authority, could not approve
the Project “because its adverse impacts are so significant.”
18th Director of the National Park Service Jonathan B. Jarvis
Br. 7 (internal quotation marks omitted).

     The process reached a temporary denouement in 2017.
Following the change in administration, then-newly appointed
(now-former) Interior Secretary Ryan Zinke met with the
Corps, acknowledged its “thoughtful and thorough
consideration of the issues,” and announced that he “st[ood]
ready to sign a final agreement as a concurring party.” Letter
from Ryan Zinke 1 (Mar. 30, 2017), J.A. 420. Shortly
thereafter, the Corps issued a permit to Dominion. In the
accompanying Memorandum for the Record (“Memo”), the
Corps acknowledged that the Project would “intrude upon the
viewsheds of historic properties and on a unique and highly
scenic section of the James River.” Memo § 10.3.8, J.A. 257.
Nonetheless, the Corps concluded, the effects on these
“national treasure[s]” were “moderate at most” and “inherently
subjective.” Id. §§ 10.3.8, 12.3, J.A. 257, 266 (internal
quotation marks omitted). Where visible at all, it explained, the
transmission towers would not “block[]” or “dominate” the
view and would join existing “modern visual intrusions,” such
as the Busch Gardens amusement park and recreational boat
traffic. Id. § 10.3.8, J.A. 257–58.

    The Corps also executed a Memorandum of Agreement
with Dominion, in which the company agreed to offset the
harm to historic resources by, among other things, periodically
                                11
reviewing the continued need for the Project and investing in
Virginia’s historic preservation efforts. Although a few other
participants, including Interior, signed this Memorandum, most
declined to do so because they remained concerned “that the
adverse effects resulting from this undertaking [could not] be
mitigated.” Letter from Advisory Council Chairman 2 (May 2,
2017), J.A. 415.

     The National Trust, the Association for the Preservation of
Virginia Antiquities, and the Conservation Association
(collectively, the “Conservation Groups”) sued in district court
alleging that the Corps failed to satisfy its NEPA, Clean Water
Act, and Preservation Act obligations. The district court found
that the “Corps made a ‘fully informed and well-considered’
decision” and granted summary judgment to the agency.
National Parks Conservation Association v. Semonite, 311 F.
Supp. 3d 350, 361 (D.D.C. 2018) (quoting Vermont Yankee
Nuclear Power Corp. v. Natural Resource Defense Council,
435 U.S. 519, 558 (1978)).

     On appeal, the Conservation Groups present three
arguments: that due to the significance of the Project’s impacts,
the Corps was required to prepare an EIS; that the Corps’s
alternatives analyses fell short of the requirements imposed by
both NEPA and the Clean Water Act; and that the Corps failed
to fulfill its obligations under section 110(f) of the Preservation
Act, 54 U.S.C. § 306107, which requires an agency to
minimize harm to any National Historic Landmark “directly
and adversely” affected by a project. “We review the district
court’s decision to grant summary judgment de novo.” Aera
Energy LLC v. Salazar, 642 F.3d 212, 218 (D.C. Cir. 2011).
                               12
                               II.

     We begin with the Conservation Groups’ argument that
NEPA required the Corps to prepare an EIS because, as they
see it, the Project will significantly impact historic resources.
“Our role in reviewing [the Corps’s] decision not to prepare an
EIS is a limited one, designed primarily to ensure that no
arguably significant consequences have been ignored.”
Myersville Citizens for a Rural Community, Inc. v. FERC, 783
F.3d 1301, 1322 (D.C. Cir. 2015) (internal quotation marks
omitted). Responsible for determining whether the Corps’s
decision was “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),
we ask whether the Corps is “able to make a convincing case
for its finding” of no significant impact. Sierra Club v. U.S.
Department of Transportation, 753 F.2d 120, 127 (D.C. Cir.
1985).

     “NEPA’s primary function is ‘information-forcing,’
compelling federal agencies to take a hard and honest look at
the environmental consequences of their decisions.” American
Rivers v. FERC, 895 F.3d 32, 49 (D.C. Cir. 2018) (internal
citations omitted). To satisfy this “hard look” requirement, the
Corps must prepare an EIS for any project “significantly
affecting the quality of the human environment.” 42 U.S.C.
§ 4332(2)(C). Under NEPA’s regulatory scheme, crafted by the
Council on Environmental Quality, such effects can be, among
others, historic, aesthetic, or cultural. 40 C.F.R. § 1508.8.
Congress has declared that “preserv[ing] important historic,
cultural, and natural aspects of our national heritage”
constitutes an important goal of the statute. 42 U.S.C.
§ 4331(b)(4). And we in turn have recognized that protecting
such resources is “an interest that NEPA’s procedural mandate
was intended to vindicate.” Oglala Sioux Tribe v. U.S. Nuclear
Regulatory Commission, 896 F.3d 520, 529 (D.C. Cir. 2018).
                               13
As mentioned earlier, if the Corps believes that a project may
not require an EIS, it may first prepare an environmental
assessment to determine whether a “no significant impact”
determination might find support in the record. 40 C.F.R.
§ 1508.9(a).

     During the NEPA process, the Corps must consult
agencies with “special expertise with respect to any
environmental impact involved.” 42 U.S.C. § 4332(2)(C); see
also 40 C.F.R. § 1501.6(a)(2) (requiring agencies to use the
resulting analysis “to the maximum extent possible”). But, as
the lead agency, the Corps, which “b[ears] the ultimate
statutory responsibility” for the Project, “does not have to
follow [other agencies’] comments slavishly—it just has to
take them seriously.” Citizens Against Burlington, Inc. v.
Busey, 938 F.2d 190, 201 (D.C. Cir. 1991).

     Whether a project has significant environmental impacts,
thus triggering the need to produce an EIS, depends on its
“context” (region, locality) and “intensity” (“severity of
impact”). 40 C.F.R. § 1508.27. Here, because all parties agree
that the historically-saturated “context”—i.e., this 50-mile
stretch of the James River—qualifies as significant, our inquiry
focuses on the “intensity” element, which enumerates ten
factors that “should be considered.” Id. § 1508.27(b).
Implicating any one of the factors may be sufficient to require
development of an EIS. See Grand Canyon Trust v. FAA, 290
F.3d 339, 347 (D.C. Cir. 2002), as amended (Aug. 27, 2002)
(granting a petition for review after finding a project implicated
one factor, without reaching additional factors). The district
court found that “none of the significance factors weigh in
favor of [the] contention that an EIS is required.” National
Parks Conservation Association, 311 F. Supp. 3d at 363. The
Conservation Groups disagree, arguing that the Project
implicates three such factors: “[t]he degree to which the effects
                                 14
on the quality of the human environment are likely to be highly
controversial,” 40 C.F.R. § 1508.27(b)(4); “[u]nique
characteristics of the geographic area such as proximity to
historic or cultural resources,” id. § 1508.27(b)(3); and the
“degree to which the action may adversely affect districts [or]
sites . . . listed in or eligible for listing in the National Register
of Historic Places,” id. § 1508.27(b)(8). We consider each in
turn.

                                 A.

     The first factor considers “[t]he degree to which the effects
on the quality of the human environment are likely to be highly
controversial.” 40 C.F.R. § 1508.27(b)(4). The word
“controversial,” we held in Town of Cave Creek v. FAA, refers
to situations where “‘substantial dispute exists as to the size,
nature, or effect of the major federal action.’” 325 F.3d 320,
331 (D.C. Cir. 2003) (quoting North American Wild Sheep v.
U.S. Department of Agriculture, 681 F.2d 1172, 1182 (9th Cir.
1982)) (emphasis in original). And as we explained in Fund for
Animals v. Frizzell, “certainly something more is required” for
a highly controversial finding “besides the fact that some
people may be highly agitated and be willing to go to court over
the matter.” 530 F.2d 982, 988 n.15 (D.C. Cir. 1975) (per
curiam) (emphasis added).

     According to the Conservation Groups, “[w]here, as here,
two federal agencies have argued for years over the ‘size,’
‘nature,’ and ‘effect’ of the project on resources under [the Park
Service’s] jurisdiction (as have other agencies with ‘special
expertise’ under NEPA), the Court’s test for ‘controversy’ fits
like a glove.” Conservation Association Br. 22 (emphasis
omitted). For its part, the Corps asserts that, under Cave Creek
and Frizzell, it “reasonably concluded that comments
demanding an EIS ‘represent passion for the affected
                              15
resources’ . . . rather than substantive dispute.” Corps Br. 38
(quoting Memo § 12.3, J.A. 266). The Conservation Groups
acknowledge that a highly controversial finding must rest on
more than passionate opposition, but they insist that the
criticism of the Corps’s NEPA process rises to the requisite
“something more.”

     The Conservation Groups first point out that much of the
disagreement centers on perceived defects in the Corps’s
methodology and that, as the district court observed, “[m]any
courts have found ‘something more’ to be scientific or other
evidence that reveals flaws in the methods or data relied upon
by the agency in reaching its conclusions.” National Parks
Conservation Association, 311 F. Supp. 3d at 363 (citing
National Parks & Conservation Association v. Babbitt, 241
F.3d 722, 736–37 (9th Cir. 2001)) (internal quotation marks
omitted); accord Biodiversity Conservation Alliance v. U.S.
Forest Service, 765 F.3d 1264, 1275 (10th Cir. 2014) (“A
substantial dispute can be found, for example, when other
information in the record cast[s] substantial doubt on the
adequacy of the agency’s methodology and data.” (internal
quotation marks and citation omitted)); see, e.g., Cave Creek,
325 F.3d at 332 (no controversy where the petitioners “pointed
to nothing casting serious doubt on [the agency’s] preferred
model”). An expert at Argonne labeled the Corps’s analyses
“scientifically unsound, inappropriate, and completely contrary
to accepted professional practice,” accusing the agency of
conflating a cultural resource analysis with the very different
visual resource analysis. Response from Robert Sullivan ¶ 1
(Jan. 10, 2017), J.A. 534. The Advisory Council voiced serious
concerns about the photo simulations: “[T]here are flaws in the
visual effects assessment. . . . [C]onsulting parties have
repeatedly suggested that the Corps should require photographs
and simulations from an adequate range of viewpoints . . . to
illustrate the extent and magnitude of the effects.” Letter from
                               16
Advisory Council Assistant Director 2 (Mar. 2, 2016),
J.A. 1483. And the Park Service believed that the visual
analyses “d[id] not meet [its] standards,” questioning whether
the Corps and Dominion completed “an adequate visual
analysis,” “evaluat[ed] . . . socioeconomic impacts,” and
undertook a “sufficient cumulative effects analysis.” Letter
from Park Service Associate Regional Director 1 (Mar. 25,
2016), J.A. 1357; Letter from Park Service Acting Regional
Director 2 (Jan. 12, 2017), J.A. 476. If such comments,
representing just a small sample of the many criticisms in the
record, do not “cast substantial doubt on the adequacy” of the
Corps’s methodologies, Biodiversity Conservation Alliance,
765 F.3d at 1275 (internal quotation marks omitted), then we
are unsure what would.

     According to the Conservation Groups, the controversy
surrounding the Project is especially intense because many of
those raising concerns—methodological and otherwise—are
themselves government agencies with “special expertise” over
historic resources. 40 C.F.R. § 1501.6(a)(2). And as they also
point out, courts regularly find that such concerns demonstrate
that a project qualifies as highly controversial. See, e.g., North
American Wild Sheep, 681 F.2d at 1182 (criticism from
conservationists, biologists, two state agencies, and “other
knowledgeable individuals” represented “precisely the type of
‘controversial’ action for which an EIS must be prepared”);
Friends of the Earth, Inc. v. U.S. Army Corps of Engineers, 109
F. Supp. 2d 30, 43 (D.D.C. 2000) (project classified as
“genuinely and extremely controversial” where three federal
agencies, one state agency, and the public “all disputed the
Corps evaluation”).

     Again, the Conservation Groups are correct. The Advisory
Council questioned the Corps’s “treatment of effects on
historic properties of transcendent national significance.”
                               17
Letter from Advisory Council Director 1 (May 2, 2017),
J.A. 411. Interior Secretary Jewell warned that the Project
would “introduce a major intrusion into a landscape” like “no
other preserved locale in the Nation.” Letter from Sally
Jewell 1 (Jan. 17, 2016), J.A. 473. The Park Service worried
that the Project “would forever degrade, damage, and destroy
the historic setting of these iconic resources,” admonishing that
“[t]his is not acceptable for resources designated by Congress
to ensure their permanent protection.” Letter from Park Service
Director 1 (Dec. 11, 2015), J.A. 1829. As the Service observed,
“[s]ince the 1930s, the visitor experience and interpretation of
Jamestown has been a collective effort . . . to shift [visitors’]
sense of place back in time,” and “[w]ithin the Historic District
the James River is unblemished by any man-made physical
crossing.” Letter from Park Service Associate Regional
Director 6 (July 5, 2016), J.A. 878; Letter from Park Service
Associate Regional Director 3 (Jan. 29, 2016), J.A. 1494. The
Service repeatedly communicated its concerns to the Corps,
and its own management plan requires that the “visual and
historical integrity of the visitor experience” be “maximize[d]”
and that all new utility lines be installed underground.
Management Plan at 19, 34.

     And the list goes on. Industrial Economics, Inc., a
consultant retained by the Park Service, feared that the Project
could “have implications for successful future designation [of
Jamestown] as a UNESCO World Heritage Site.” Industrial
Economics, Inc. Report 9 (Jan. 2017), J.A. 499. The Virginia
Department of Historic Resources warned of “irreparabl[e]
alter[ation] [of] the character of the area.” Letter from Virginia
Department of Historic Resources Director 2 (Nov. 13, 2015),
J.A. 1855. Members of Congress, delegates to the Virginia
Assembly, the Keeper of the National Historic Register, and
the Council on Environmental Quality all voiced similar
reservations. The non-profit Coalition to Protect America’s
                               18
National Parks, comprising current and former Park Service
employees, pleaded, as did a bevy of other organizations, that
“[t]he Corps owes . . . to this and future generations of
Americans to protect the place where ‘America Began.’” Letter
from Coalition to Protect America’s National Parks 1 (Dec. 23,
2016), J.A. 464.

     These are hardly the hyperbolic cries of “highly agitated,”
not-in-my-backyard neighbors “willing to go to court over the
matter.” Frizzell, 530 F.2d at 988 n.15. Instead, they represent
the considered responses—many solicited by the Corps itself—
of highly specialized governmental agencies and organizations.
The Advisory Council, tasked as it is with preserving
America’s historic resources, merits special attention when it
opines, as it did here, on “the treatment of effects on historic
properties of transcendent national significance.” Letter from
Advisory Council Director 1 (May 2, 2017), J.A. 411; see also
Preservation Coalition, Inc. v. Pierce, 667 F.2d 851, 858 (9th
Cir. 1982) (“[J]udgments of historical significance made by the
Advisory Council . . . deserve great weight.”). Of course, as
lead agency the Corps owes no obligation to bend to the will of
others. See Citizens Against Burlington, 938 F.2d at 201 (a lead
agency must only “take [other agencies’ comments]
seriously”). But repeated criticism from many agencies who
serve as stewards of the exact resources at issue, not to mention
consultants and organizations with on-point expertise, surely
rises to more than mere passion.

     The Corps argues that because the Park Service is a
component of the Interior Department, Secretary Zinke’s letter
approving the Project, in the district court’s words, “effectively
withdrew” the Service’s “previous stance that an EIS was
required.” National Parks Conservation Association, 311 F.
Supp. 3d at 366. We disagree. For one thing, even if the Zinke
letter did withdraw the Service’s opposition, numerous other
                              19
groups remained adamantly opposed. We are unsure,
moreover, whether the Zinke letter actually responds to the
Park Service’s concerns. As the Conservation Association
points out, the letter “never even reference[s] [the Park
Service’s] objections [or] longstanding methodological
critiques.” Conservation Association Reply Br. 10. And most
important, the Zinke letter says little about the only question
before us: whether the Corps acted arbitrarily and capriciously
in declining to prepare an EIS. Regardless of Interior’s stance,
the Corps retained its NEPA obligation to “consider
adequately” whether the Project is highly controversial. Cave
Creek, 325 F.3d at 327. Because the facts underlying the Park
Service’s concerns changed not at all between the Jewell and
Zinke letters, the Corps had to either confront those facts or
explain why the Zinke letter rendered them irrelevant. See
Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125
(2016) (“One of the basic procedural requirements of
administrative rulemaking is that an agency must give adequate
reasons for its decisions.”). Indeed, in our view, that two
Interior Secretaries had diametrically different views about the
same project on the same facts simply reinforces its
controversial nature.

     The Corps next contends that it did acknowledge and try
to address concerns raised during the NEPA process by, for
example, instructing Dominion to revise its analyses to address
the shortcomings identified by commenters. But that misses the
point. The question is not whether the Corps attempted to
resolve the controversy, but whether it succeeded. Given that
many critical comments, including those from the Advisory
Council and the Argonne specialist, post-dated Dominion’s
revisions, the Corps obviously failed.

    In short, the Corps’s assessment of the scope of the
Project’s effects has drawn consistent and strenuous
                               20
opposition, often in the form of concrete objections to the
Corps’s analytical process and findings, from agencies
entrusted with preserving historic resources and organizations
with subject-matter expertise. This demonstrates the
“something more” needed to show that “the effects on the
quality of the human environment are likely to be highly
controversial.” 40 C.F.R. § 1508.27(b)(4).

                               B.

     The next intensity factor the Conservation Groups cite
examines the “[u]nique characteristics of the geographic area
such as proximity to historic or cultural resources.” 40 C.F.R.
§ 1508.27(b)(3). According to the Conservation Association,
“[t]he Corps-approved project entails putting giant modern
transmission towers not only in close ‘proximity to’ numerous
highly unique historic and cultural sites that are ‘one-of-a-kind
resources of national importance,’ but putting them directly in
and across the nation’s only Congressionally-designated
historic water trail.” Conservation Association Br. 19
(emphasis in original) (citation omitted). The Corps responds
that the Project “‘is not a blockage to viewing the river or the
surroundings’ and ‘will not dominate the view.’” Corps Br. 27
(quoting Memo § 10.3.8, J.A. 258). Again, the Corps misses
the point.

    Congress has consistently “recommit[ted] itself to
protecting and restoring the James River for the enjoyment and
prosperity of current and future generations.” H.R. Res. 16 § 4.
As one congressman put it, these efforts preserve “the
opportunity [for visitors] to marvel at some of the same sites
that Captain Smith and his crew beheld.” 152 Cong.
Rec. 22,283 (2006) (statement of Rep. Hoyer). Of course, when
Captain Smith sailed up the James River in the seventeenth
century, he beheld nothing either licensed by the U.S. Army
                               21
Corps of Engineers or built by Dominion Energy. In other
words, even without blocking the view or dominating the
landscape from all angles, the Project undercuts the very
purpose for which Congress designated these resources: to
preserve their “unspoiled and evocative landscape[s].” Letter
from Advisory Council Chairman 1 (May 2, 2017), J.A. 414.

     Insisting that the Project is nothing new, the Corps points
to existing “modern visual intrusions” in the same region that
represent a “successful mix of progress and history.” Corps
Br. 28 (quoting Memo § 10.3.8, J.A. 257). This
mischaracterizes the record. Although there is some modern
development, including an amusement park, boat traffic, and
resorts, the Corps itself described these as largely “low density
intrusions that become relatively lost within the overall
landscape.” National Register of Historic Places Eligibility 4
(May 7, 2015), J.A. 2205. As the Conservation Association
observes, “the record does not support the assertion . . . that
existing intrusions are remotely comparable in size, magnitude,
or impact to this massive project that will be the only overhead
crossing of the James River in a fifty-one-mile stretch.”
Conservation Association Br. 20 (emphasis in original).

     The Corps maintains that the mitigation steps contained in
its Memorandum of Agreement with Dominion “would reduce
[the Project’s] impacts to a minimum.” Corps Br. 42. But the
relevance of the Memorandum is dubious given that the Corps
declined to rely on it when making its “no significance”
findings. To the extent the Corps leans on it now, the document
offers little support. Except for requiring Dominion to
“examine” alternative “coating and finishing materials” for the
transmission towers, the enumerated mitigation measures the
Corps cites relate not to reducing the significance of the
Project’s visual impacts on the historic resources along the
James River, but rather to periodic evaluation of the continued
                                 22
need for the Project itself and to more general historic
preservation efforts throughout the Commonwealth.
Memorandum of Agreement § I.e.1, J.A. 293.

     Finally, the Corps emphasizes that the Project’s effects are
visual and that the Seventh Circuit, citing our decision in
Maryland-National Capital Park and Planning Commission v.
U.S. Postal Service, 487 F.2d 1029, 1038–39 (D.C. Cir. 1973),
stated that aesthetic “judgments are inherently subjective and
normally can be made . . . reliably on the basis of an
environmental assessment.” River Road Alliance, Inc. v. Corps
of Engineers of U.S. Army, 764 F.2d 445, 451 (7th Cir. 1985).
But “normally” is not the same as “always.” And in Maryland-
National Capital Park, we distinguished aesthetic judgment
calls that entail “defining what is beautiful” from situations like
this one where Congress’s purpose in designating the resources
was to preserve “an unencumbered view of an attractive scenic
expanse.” 487 F.2d at 1038 & n.5.

                                 C.

      The foregoing largely demonstrates why the Project
implicates the final intensity factor invoked by the
Conservation Groups: the “degree to which the action may
adversely affect districts [or] sites . . . listed in or eligible for
listing in the National Register of Historic Places.” 40 C.F.R.
§ 1508.27(b)(8). Indeed, the Corps itself gets us much of the
way there. It concedes that the Project’s “close proximity” to
Carter’s Grove, an eighteenth-century Georgian-style
plantation, “would detract from the resource’s characteristics
of setting and feeling which are integral to the resource’s
qualifications for listing on the [National Register of Historic
Places].” Cultural Resources Effects Assessment § 3.9.4
(Sept. 15, 2015), J.A. 2024. And it is hardly just Carter’s
Grove. By the Corps’s own count, the region boasts fifty-seven
                              23
sites on the National Register or eligible for inclusion on it—a
concentration of historic resources found “[i]n no other place
in [the] United States.” Letter from Park Service Regional
Director 1 (Oct. 22, 2015), J.A. 1911.

     The Corps’s findings, paired with the record’s “robust,
well-supported analyses, from agencies with Congressionally-
delegated authority and recognized expertise,” National Trust
Br. 16, satisfy this intensity factor. The out-of-circuit cases
cited by the Corps—concerning the construction of a golf
clubhouse near another, historic one, Presidio Golf Club v.
National Park Service, 155 F.3d 1153, 1156 (9th Cir. 1998),
and the refurbishment of an existing railroad to provide
commuter service, Advocates for Transportation Alternatives,
Inc. v. U.S. Army Corps of Engineers, 453 F. Supp. 2d 289,
294–95 (D. Mass. 2006)—are easily distinguishable, as they
implicate neither comparably sized infrastructure nor equally
august historic resources.

                              D.

     The Corps has thus failed to make a “convincing case” that
an EIS is unnecessary. Myersville Citizens, 783 F.3d at 1322.
Three intensity factors demonstrate not only that the Project
will significantly impact historic resources, but also that it
would benefit from an EIS. Indeed, Congress created the EIS
process to provide robust information in situations precisely
like this one, where, following an environmental assessment,
the scope of a project’s impacts remains both uncertain and
controversial. See, e.g., Grand Canyon Trust, 290 F.3d
at 345–47 (remanding for further proceedings when an agency,
analyzing noise impacts on a national park “identified [by the
Park Service] as among the nine national parks of ‘highest
priority,’” considered those impacts “in a vacuum” without
sensitivity to the park’s “natural quiet”); American Rivers, 895
24
F.3d at 50 (ordering an EIS based on concerns that the agency
“just shrugged off” potentially significant impacts based on
“estimates entirely unmoored from any empirical, scientific, or
otherwise verifiable study or source”).

                              III.

     In preparing its EIS, the Corps will have to revisit its
theories about alternatives under NEPA, which in turn will
require it to reevaluate its Clean Water Act and Preservation
Act analyses. Accordingly, we see no reason to address most
of the remaining questions raised by the Conservation Groups.
See American Iron & Steel Institute v. EPA, 115 F.3d 979, 1008
(D.C. Cir. 1997) (“see[ing] no profit” in addressing remaining
argument where an agency was “already committed to agency
revision”). Though taking no position on the adequacy of the
Corps’s alternatives analyses, we urge it to give careful
consideration to its sister agencies’ concerns that the prior
iterations were “superficial,” “inadequate,” and “extremely
problematic.” Letter from Advisory Council Chairman 3
(May 2, 2017), J.A. 416.

     There is, however, one issue whose resolution would
facilitate further proceedings before the Corps. Specifically,
the parties disagree about the meaning of section 110(f) of the
Preservation Act, which provides that for any project “directly
and adversely affect[ing] any National Historic Landmark,” the
agency must “to the maximum extent possible undertake such
planning and actions as may be necessary to minimize harm to
the landmark.” 54 U.S.C. § 306107. The debate centers on the
word “directly” as it relates to Carter’s Grove, the National
Historic Landmark at issue. According to the Corps and the
district court, because the Project does not “physically” intrude
on the plantation’s grounds—several towers are instead visible
from them—section 110(f) does not apply. See National Parks
                                25
Conservation Association, 311 F. Supp. 3d at 379 (“The Court
is persuaded that the meaning of ‘directly’ in Section 110(f)
refers to physical impacts . . . .”). The National Trust disagrees,
equating “directly” with having “no intervening cause.”
National Trust Br. 9 (internal quotation marks omitted).

     Because we “owe no deference to [the Corps’s]
interpretation of a statute it does not administer,” Amax Land
Co. v. Quarterman, 181 F.3d 1356, 1368 (D.C. Cir. 1999),
“[w]e begin our analysis with the language of the statute,”
United States v. Wilson, 290 F.3d 347, 352 (D.C. Cir. 2002).
Although section 110(f) clearly encompasses physical effects,
nothing in the statute’s text so limits its reach. According to the
dictionary, both now and at the time section 110(f) was passed,
“direct” means “free from extraneous influence” or
“immediate.” Black’s Law Dictionary (10th ed. 2014); see also
Black’s Law Dictionary (5th ed. 1979) (“direct” defined as
“without any . . . intervening influence” or “[i]mmediate”).
And had Congress wished to restrict section 110(f)’s reach to
physical impacts, “it could have easily done so by using the
word” physically. Marx v. General Revenue Corp., 568 U.S.
371, 384 (2013). Finally, although no agency has provided
binding guidance, the two actually responsible for
administering this statute—the Park Service, 54 U.S.C.
§ 306101(b), and the Advisory Council, id. § 304108(a)—both
understand “directly” to “refer[] to causation and not
physicality.” Letter from Advisory Council Assistant
Director 4 (Mar. 2, 2016), J.A. 1485; see also Lawyers’
Committee for Cultural Heritage Preservation Br. 19, Ex. A,
Letter from Park Service Acting Associate Director 2 (Sept. 21,
2017) (“The [Park Service] does not agree with the Corps’
position that Section 110(f) applies only when an undertaking
may physically impact a National Historic Landmark.”). On
remand, therefore, the Corps must reconsider its Preservation
Act analysis using this proper definition.
                              26
                              IV.

     For the foregoing reasons, we reverse and remand to the
district court with instructions to vacate Dominion’s permit and
direct the Corps to prepare an environmental impact statement.

                                                    So ordered.